DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 80 and 99-107 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on November 2, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2, 3, and 80, in the reply filed on November 2, 2021 is acknowledged.
All claims drawn to the non-elected invention of Group II have been canceled by the preliminary amendment filed on November 2, 2021.
In view of the preliminary amendment filed on November 2, 2021, claims 80 and 99-107 are encompassed by the claimed invention and are being examined on the merits.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2017/066408, filed on December 14, 2017, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application 62/435,048, filed on December 15, 2016. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 9, 2019 and July 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at p. 52, line 24. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on June 11, 2019 use “Figure”, which should be replaced with “FIG.” 
The drawings are also objected to because partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. The drawings filed on June 11, 2019 use “(Cont’d)” rather than identifying the partial views by the same number followed by a capital letter, e.g., FIG. 2A, FIG. 2B, etc.



Claim Objections
Claim 100 is objected to in the recitation of “is encoded on a plasmid, encoded on a bacterial artificial chromosome, or artificially genomically integrated” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “is present on a plasmid or a bacterial artificial chromosome, or is artificially integrated into the genome of the genetically modified Bacteroides cell”. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 80, 99-103, and 105-107 are rejected under 35 U.S.C. 103 as being unpatentable over Rey et al. (US 2016/000087 A1; cited on the IDS filed on September 9, 2019; hereafter “Rey”) in view of 
Hehemann et al. (Proc. Natl. Acad. Sci. 109:19786-19791, 2012; cited on the IDS filed July 20, 2021; hereafter “Hehemann”), 
Farrar et al. (J. Appl. Microbiol. 98:1191-1197, 2005; cited on the IDS filed on July 20, 2021; hereafter “Farrar”) and 
Smith, C. J. (Methods in Molecular Biology Volume 47, Chapter 15, pp. 161-169, 1995; cited on the IDS filed on July 20, 2021; hereafter “Smith”), and 
as evidenced by GenBank Accession Number ABQC02000019 (August 2012, 332 pages; cited on the IDS filed on July 20, 2021; hereafter “GenBank”).
The reference of Rey discloses a method for colonizing and increasing microbial fermentative activity in the gut of a subject by administering a combination of a sulfated polysaccharide and a sulfate-reducing bacterial (SRB) species, and further comprising an effective amount of a probiotic (paragraphs [0009] and [0026]). According to Rey, an increase in microbial fermentative activity in the gut of a subject may result in greater energy extraction from available nutrient sources (paragraph [0029]) and describes “nutrient” as Bacteroides plebeius (paragraph [0058]), and discloses the symbiotic microbe may be genetically engineered (paragraph [0059]). 
Regarding claim 101, Rey discloses the administration can be performed orally (paragraph [0067]).
The differences between Rey and the claimed invention are:
1) Rey does not disclose Bacteroides plebeius comprises a carbohydrate utilization gene set as recited in claims 80, 99, 103, and 104; 
2) Rey does not disclose a heterologous therapeutic transgene as recited in claims 80 and 100; and
3) Rey does not disclose a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107. 
 Regarding difference 1), the reference of Hehemann teaches the gut bacterium Bacteroides plebeius comprises a polysaccharide utilization locus (PUL), which enables the degradation of porphyran (p. 19796, Abstract; p. 19787, Figure 1; p. 19788, column 2, top). Hehemann teaches porphyran contains sulfate esters (p. 19786, column 2, top) and the B. plebeius PUL encodes a sulfatase (p. 19790, column 2, middle). Hehemann does not teach the sequences of the proteins encoded by the PUL, however, evidentiary reference B. plebeius genomic sequence, which encodes carbohydrate utilization proteins having greater than 95% sequence identity to SEQ ID NO: 14, 19-24, 27-31, 33, and 34 and with 100% sequence identity to SEQ ID NO: 15-18, 25, 26, and 32 (in the interest of brevity, sequence alignments are not included with this Office action, however, are available upon request). Hehemann does not disclose the B. plebeius PUL is at least 40 kb, however, evidentiary reference GenBank is cited in accordance with MPEP 2131.01.III as disclosing the open reading frames of the B. plebeius PUL correspond to nucleotides 72258 to 132837 of the sequence of GenBank. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the references of Rey and Hehemann to use porphyran as the sulfated polysaccharide in the method of Rey. One would have been motivated to and would have had a reasonable expectation of success to use porphyran as the sulfated polysaccharide because Rey expressly discloses porphyran as a nutrient source and Hehemann taught porphyran is a sulfated polysaccharide. Also, Rey discloses the probiotic includes B. plebeius and liberates sulfate, and Hehemann teaches B. plebeius degrades porphyran, which comprises sulfate esters, and comprises a sulfatase for liberating sulfate. 
Regarding difference 2), the reference of Farrar teaches developing genetically engineered probiotic organisms with a genomically-integrated foreign DNA for delivery of immunotherapeutic agents for treatment of chronic inflammation in the gut (p. 1192, column 1, bottom; p. 1195, column 2). Farrar Bacteroides bacterium to produce and secrete murine interleukin-2 (p. 1192, column 1, bottom).  
The reference of Smith teaches methods for introducing foreign DNA into a Bacteroides bacterium, noting that conjugation is generally applicable to all Bacteroides species tested and electroporation has proven to be a widely applicable transformation method for the Bacteroides (p. 162, top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the references of Rey and Farrar to modify the probiotic B. plebeius of Rey’s method to comprise a heterologous therapeutic transgene. One would have been motivated to do this because Rey discloses the probiotic may be genetically engineered and Farrar taught genetically engineering a Bacteroides bacterium with a heterologous nucleic acid encoding a therapeutic transgene to alleviate chronic inflammation of the gut. One would have had a reasonable expectation of success to modify the probiotic B. plebeius of Rey’s method to comprise a heterologous therapeutic transgene because Farrar taught genetically engineering a Bacteroides bacterium with a heterologous nucleic acid encoding a therapeutic transgene and Smith taught methods for successfully introducing foreign DNA into a Bacteroides bacterium.
Regarding difference 3), the combination of references does not teach or suggest a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107. However, the claims do not recite any particular amount of porphyran and/or genetically modified Bacteroides cell to be administered to the subject and it Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject. As such, the limitation of a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject is interpreted as being the result of administering the genetically modified Bacteroides cell and porphyran. As such, practicing Rey’s method for colonizing and increasing microbial fermentative activity in the gut of a subject by administering a combination of any amount of porphyran as the sulfated polysaccharide, a SRB species, and any amount of B. plebeius comprising a heterologous therapeutic transgene as the probiotic is considered sufficient to achieve a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107. 
However, even assuming arguendo the feature of a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107 requires a particular amount or concentration of porphyran and/or genetically modified Bacteroides cell to be administered to the subject, the reference of Rey expressly discloses particular amounts and concentrations of each of the sulfated polysaccharide and probiotic in the combination (paragraphs [0055] and [0060]). Rey also discloses that a subject’s diet, when supplemented with the combination, may contain up to about 5% of the sulfated polysaccharide (paragraph [0056]).   


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 80 and 99-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 17, 19, 27, 29-31, and 34 of co-pending U.S. Patent Application No. 17/091,931 (‘931 application). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 99 and 100 of this application are anticipated by claim 19 of the ‘931 application.
Regarding claim 101 of this application, claim 17 of the ‘931 application recites wherein the genetically modified Bacteroides cell and porphyran are administered orally.
Regarding claims 103-104 of this application, claims 27 and 34 of the ‘931 application recite wherein said one or more nucleic acids encode all of the proteins set forth in SEQ ID NOs: 14-34. 
Regarding claim 105 of this application, claim 29 of the ‘931 application recites wherein the genetically modified Bacteroides cell reaches an abundance of at least 107 cells/mL in the feces of the subject for at least 7 days.
Regarding claim 106 of this application, claim 30 of the ‘931 application recites wherein the genetically modified Bacteroides cell reaches an abundance of at least 108 cells/mL in the feces of the subject.
Regarding claim 107 of this application, claim 31 of the ‘931 application recites wherein the genetically modified Bacteroides cell reaches an abundance of at least 108 cells/mL in the feces of the subject for at least 3 days.
Therefore, claims 80 and 99-107 of this application are unpatentable over claims 8, 17, 19, 27, 29-31, and 34 of the ‘931 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

supra) and Hehemann (supra).
The differences between the claims of this application and the claims of the ‘862 application are:
1) the claims of the ‘862 application are drawn to a product and do not recite a method for colonizing the gut of a subject; 
2) the claims of the ‘862 application do not recite administering a porphyran as recited in claims 80 and 101; and
3) the claims of the ‘862 application do not recite reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107.
Regarding differences 1) and 2), the teachings of Rey and Hehemann are set forth above and in view of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to use porphyran as the sulfated polysaccharide and the genetically modified Bacteroides cell of the claims of the ‘862 application as the probiotic in the method of Rey. One would have been motivated to and would have had a reasonable expectation of success to use porphyran as the sulfated polysaccharide and to use the genetically modified Bacteroides cell of the claims of the ‘862 application as the probiotic because Rey expressly discloses porphyran as a nutrient source and Hehemann taught porphyran is a sulfated polysaccharide. Also, Rey discloses B. plebeius and liberates sulfate, and Hehemann teaches B. plebeius degrades porphyran, which comprises sulfate esters, and comprises a sulfatase for liberating sulfate. 
Regarding difference 3), the combination of references does not teach or suggest a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107. However, the claims do not recite any particular amount of porphyran and/or genetically modified Bacteroides cell to be administered to the subject and it does not appear that any additional active method step(s) is/are required to achieve a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject. As such, the limitation of a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject is interpreted as being the result of administering the genetically modified Bacteroides cell and porphyran. As such, practicing Rey’s method for colonizing and increasing microbial fermentative activity in the gut of a subject by administering a combination of any amount of porphyran as the sulfated polysaccharide, a SRB species, and any amount of B. plebeius comprising a heterologous therapeutic transgene as the probiotic is considered sufficient to achieve a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of the subject as recited in claims 80 and 105-107. 
However, even assuming arguendo the feature of a genetically modified Bacteroides cell reaching an abundance of at least 107 cells/mL in the feces of Bacteroides cell to be administered to the subject, the reference of Rey expressly discloses particular amounts and concentrations of each of the sulfated polysaccharide and probiotic in the combination (paragraphs [0055] and [0060]). Rey also discloses that a subject’s diet, when supplemented with the combination, may contain up to about 5% of the sulfated polysaccharide (paragraph [0056]). 
Therefore, claims 80 and 99-107 of this application are unpatentable over claims 1, 11, 22, and 25 of the ‘862 application in view of Rey and Hehemann.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
  
Conclusion
Status of the claims:
Claims 80 and 99-107 are pending in the application.
Claims 80 and 99-107 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656